JjPER CURIAM
The defendant’s application for rehearing is denied.
In the application, the defendant asserts three assignments of error that were not raised in his two appeals. The first assignment, asserting a claim for ineffective assistance of counsel for failing to object to the erroneous jury instruction on attempted murder, may be addressed in an application for post conviction relief. The second claim regarding the unconstitutionality of the ten-year cleansing period under the habitual offender law is without merit. Finally, the third claim regarding the trial court’s error in misconstruing the jury’s verdict, which resulted in an error in sentencing, was raised in his earlier application for post conviction relief and was the basis for the granting of this new appeal. The errors raised in his second appeal were found to be without merit.